                Case 2:21-cv-01334-WBS-JDP Document 5 Filed 07/30/21 Page 1 of 2



                                            United States District Court
                                            Eastern District of California




Parastoo Davari et al.
                                                              Case Number: 21-cv-1334-WBS
 Plaintiff(s)

 V.
                                                              APPLICATION FOR PRO HAC VICE
                                                              AND ORDER
Antony Blinken et al.
 Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,
Shabnam Lotfi                                            hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Plaintiffs

On         09/12/2011              (date), I was admitted to practice and presently in good standing in the
         Wisconsin Supreme Court                         (court). A certificate of good standing from that court is
submitted in conjunction with this application. I have not been disbarred or formally censured by a court of
record or by a state bar association; and there are not disciplinary proceedings against me.


   I have / ✔I have not concurrently or within the year preceding this application made a pro hac vice
application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and
whether granted or denied.)




Date:       07/29/2021                             Signature of Applicant: / s/ Shabnam Lotfi



        U.S. District Court – Pro Hac Vice Application                                                    Page 1
        Revised July 6, 2021
                Case 2:21-cv-01334-WBS-JDP Document 5 Filed 07/30/21 Page 2 of 2

Pro Hac Vice Attorney

Applicant's Name:                 Shabnam Lotfi
Law Firm Name:                    Lotfi Legal LLC
Address:                          14 W Mifflin St, Ste 303


City:                     Madison                                State:       WI    Zip:   53703
Phone Number w/Area Code: (608) 259-6226
City and State of Residence:       Madison, WI
Primary E-mail Address:            shabnam@lotfilegal.com
Secondary E-mail Address:          info@lotfilegal.com

I hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Local Counsel's Name:             Curtis Morrison
Law Firm Name:                    The Law Office of Rafael Ureña
Address:                          313 Grand Blvd., Ste 719


City:                     Venice                                 State:      CA     Zip:    90294
Phone Number w/Area Code: (703) 989-4424                                  Bar #    321106



                                                         ORDER
The Pro Hac Vice Application is APPROVED. The Pro Hac Vice Attorney is DIRECTED to request
filing access through PACER.


Dated: July 29, 2021




        U.S. District Court – Pro Hac Vice Application                                             Page 2
        Revised July 6, 2021
